Title: Thomas Jefferson to Rodolph Schaer, 4 April 1819
From: Jefferson, Thomas
To: Schaer, Rodolph


          
            Sir
            Monticello Apr. 4. 19.
          
          I duly recieved your favor of Mar. 25. offering some books and philosophical instruments to the purchase of the University; and have to inform you that all it’s funds are at present called for in the building department, and that for a considerable time to come, none of them can be applied to purchases of the nature of that you have been so good as to offer. Accept the assurance of my respect.
          Th: Jefferson
        